United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1149
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Jeffrey Allan Harrison,                  *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: December 3, 1999
                                Filed: December 9, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Jeffrey Allan Harrison appeals the judgment entered by the District Court1
following his guilty plea to drug offenses. For reversal, he argues that the District
Court erred in denying his motion to suppress evidence. Because there is no indication
in the record before us that Harrison entered into a conditional guilty plea, preserving
the right to appeal the denial of his suppression motion, we conclude Harrison has
waived his right to appeal the issue. See Fed. R. Crim. P. 11(a)(2); United States v.


      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
Jennings, 12 F.3d 836, 839 (8th Cir. 1994); United States v. Stewart, 972 F.2d 216,
217-18 (8th Cir. 1992). Accordingly, the judgment is affirmed.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-